UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00572 American Mutual Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Vincent P. Corti American Mutual Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Mutual Fund® Investment portfolio July 31, 2012 unaudited Common stocks — 86.61% Shares Value ENERGY — 7.82% Apache Corp. $ Baker Hughes Inc. BP PLC (ADR) Chevron Corp. ConocoPhillips Devon Energy Corp. EnCana Corp. EOG Resources, Inc. Marathon Oil Corp. Nexen Inc. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. Spectra Energy Corp MATERIALS — 4.23% Air Products and Chemicals, Inc. CRH PLC (ADR) Dow Chemical Co. E.I. du Pont de Nemours and Co. International Flavors & Fragrances Inc. MeadWestvaco Corp. Praxair, Inc. INDUSTRIALS — 13.78% 3M Co. CSX Corp. Eaton Corp. Emerson Electric Co. General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Masco Corp. Norfolk Southern Corp. Pentair, Inc. Pitney Bowes Inc. Precision Castparts Corp. Republic Services, Inc. Rockwell Automation Siemens AG (ADR) Southwest Airlines Co. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. Waste Management, Inc. CONSUMER DISCRETIONARY — 13.75% Carnival Corp., units Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Darden Restaurants, Inc. Garmin Ltd. Harley-Davidson, Inc. Home Depot, Inc. Johnson Controls, Inc. Kohl’s Corp. Mattel, Inc. McDonald’s Corp. McGraw-Hill Companies, Inc. News Corp., Class A Nordstrom, Inc. Time Warner Cable Inc. Time Warner Inc. YUM! Brands, Inc. CONSUMER STAPLES — 4.91% Avon Products, Inc. Coca-Cola Co. Colgate-Palmolive Co. ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Hillshire Brands Co. Kellogg Co. Kimberly-Clark Corp. Kraft Foods Inc., Class A PepsiCo, Inc. HEALTH CARE — 11.36% Abbott Laboratories Amgen Inc. Bristol-Myers Squibb Co. Cardinal Health, Inc. Eli Lilly and Co. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Novartis AG (ADR) Pfizer Inc Stryker Corp. FINANCIALS — 6.21% Aon PLC, Class A Arthur J. Gallagher & Co. Bank of New York Mellon Corp. Bank of Nova Scotia Comerica Inc. Hudson City Bancorp, Inc. JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. NYSE Euronext Old Republic International Corp. Royal Bank of Canada State Street Corp. Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Willis Group Holdings PLC INFORMATION TECHNOLOGY — 8.41% Adobe Systems Inc.1 Analog Devices, Inc. Automatic Data Processing, Inc. Google Inc., Class A1 Hewlett-Packard Co. Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology Inc.1 Microsoft Corp. Nokia Corp. (ADR) Oracle Corp. Paychex, Inc. Texas Instruments Inc. Xilinx, Inc. TELECOMMUNICATION SERVICES — 5.88% AT&T Inc. BCE Inc. Verizon Communications Inc. UTILITIES — 7.82% Ameren Corp. American Electric Power Co., Inc. Dominion Resources, Inc. DTE Energy Co. Duke Energy Corp. Exelon Corp. FirstEnergy Corp. PG&E Corp. PPL Corp. Public Service Enterprise Group Inc. Questar Corp. Southern Co. Xcel Energy Inc. MISCELLANEOUS — 2.44% Other common stocks in initial period of acquisition Total common stocks (cost: $15,329,440,000) $ Preferred stocks — 0.05% MISCELLANEOUS — 0.05% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $10,004,000) Convertible securities — 0.15% Shares UTILITIES — 0.15% PPL Corp. 9.50% convertible preferred 2013, units Total convertible securities (cost: $30,948,000) Principal amount Bonds & notes — 2.96% ) ENERGY — 0.03% Enbridge Energy Partners, LP 5.35% 2014 $ CONSUMER DISCRETIONARY — 0.52% Federated Department Stores, Inc. 7.45% 2017 Staples, Inc. 9.75% 2014 FINANCIALS — 1.97% Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 American Express Bank 5.55% 2012 American Express Centurion Bank 5.55% 2012 American Express Co. 5.50% 2016 American Express Co. 6.15% 2017 Bank of America Corp., Series K, junior subordinated 8.00% noncumulative (undated)2 Bank of America Corp., Series M, junior subordinated 8.125% noncumulative (undated)2 Citigroup Inc. 6.125% 2017 ERP Operating LP 5.125% 2016 ERP Operating LP 5.375% 2016 ERP Operating LP 5.75% 2017 ERP Operating LP 6.584% 2015 ERP Operating LP 7.125% 2017 JPMorgan Chase & Co. 4.75% 2013 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)2 MetLife Global Funding I 5.125% 20143 UDR, Inc., Series A, 5.25% 2015 Wells Fargo & Co., Series K, junior subordinated 7.98% (undated)2 TELECOMMUNICATION SERVICES — 0.12% Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 8.50% 2018 UTILITIES — 0.11% FPL Group Capital, Inc. 7.875% 2015 MORTGAGE-BACKED OBLIGATIONS4 — 0.09% Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 BONDS & NOTES OF U.S. GOVERNMENT AGENCIES — 0.12% Fannie Mae 2.50% 2014 Total bonds & notes (cost: $566,480,000) Short-term securities — 9.74% Abbott Laboratories 0.14% due 8/13/20123 Becton, Dickinson and Co. 0.13% due 9/12/2012 Coca-Cola Co. 0.18%–0.23% due 8/20–11/14/20123 Fannie Mae 0.09%–0.16% due 9/4/2012–1/23/2013 Federal Farm Credit Banks 0.14%–0.19% due 9/27/2012–2/14/2013 Federal Home Loan Bank 0.13%–0.15% due 10/17–11/19/2012 Freddie Mac 0.07%–0.18% due 8/1/2012–2/14/2013 General Electric Co. 0.15% due 8/1/2012 Google Inc. 0.14% due 8/14/20123 John Deere Credit Ltd. 0.16% due 8/7/20123 Medtronic Inc. 0.12% due 8/23/20123 Merck & Co. Inc. 0.13% due 9/10/20123 Paccar Financial Corp. 0.12% due 8/23/2012 Private Export Funding Corp. 0.22% due 8/13/20123 Procter & Gamble Co. 0.12%–0.14% due 8/13–9/24/20123 Regents of the University of California 0.15% due 8/16/2012 Straight-A Funding LLC 0.18% due 8/8–10/22/20123 U.S. Treasury Bills 0.07%–0.143% due 8/9/2012–2/7/2013 Variable Funding Capital Corp. 0.15%–0.17% due 8/28–9/12/20123 Total short-term securities (cost: $2,142,604,000) Total investment securities (cost: $18,079,476,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Coupon rate may change periodically. 3Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualifed buyers.The total value of all such securities was $622,795,000, which represented 2.83% of thenet assets of the fund. 4Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Methods and inputs – The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’s board of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’sinvestment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’s investment adviser classifies the fund’sassets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of July 31, 2012 (dollars in thousands): Investment securities Level 1 Level 2 Level 3 Total Assets: Common stocks: Energy $ $
